DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-13, 15-18, 26-31, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Bohbot (U.S. Pub. No. 2014/0315169) (previously cited) in view of Yang (U.S. Pub. No. 2018/0284138).
Regarding claim 1, Bohbot discloses:
An apparatus for generating an assessment of one or more cognitive skills in an individual (abstract, paragraphs 0007 and 0072-0075 disclose wherein the system assesses, evaluates, or tracks progress of user’s memory upon completing programs or tasks), said apparatus comprising: a user interface (user interface 150); a memory to store processor-executable instructions (Paragraph 0161 discloses wherein the system is implemented in a computer device with a CPU 4402, storage unit 4404, video display 4408 and RAM 4406 for running, storing and operating the system); and one or more processing units communicatively coupled to the user interface and the memory (Paragraph 0161 discloses wherein the system is implemented in a computer device with a CPU 4402, storage unit 4404, video display 4408 and RAM 4406 for running, storing and operating the system including displaying the graphical user interface), wherein upon execution of the processor-executable instructions by the one or more processing units, the one or more processing units are configured to: render a first task that requires an individual to rely on allocentric navigation capabilities to navigate in an environment based on a first set of views of portions of the environment rendered at the user interface (abstract, paragraphs 0007-0008, and 0077-0078 disclose wherein the system provides a series of training modules in which the user navigates through a virtual 3D environment and paragraphs 0091, 0095-0096, 0129, and 0131-0135 discloses wherein the system utilized multiple virtual navigation tasks in which one of the task utilizes object placement and environment to employ spatial strategies of navigation (allocentric navigation) including a Spatial Discrimination Learning Task; see paragraph 0064 detailing “spatial memory strategy” (allocentric) vs “response strategy” (egocentric)); generate a first set of data based on measurements of a first set of one or more parameters associated with allocentric navigation performed by the individual in response to the first task (paragraphs 0091, 0095-0096, and 0131-0135 disclose wherein the system took measurements from the spatial strategy employing task); render a second task that requires the individual to rely on egocentric navigation capabilities to navigate in the environment based on a second set of views of portions of the environment rendered at the user interface (abstract, paragraphs 0007-0008, and 0077-0078 disclose wherein the system provides a series of training modules in which the user navigates through a virtual 3D environment and paragraphs 0091, 0095-0096, 0129, and 0131-0135 discloses wherein the system utilized multiple virtual navigation tasks in which at least one of the task requires the user to use a response strategy (egocentric navigation); see paragraph 0064 detailing “spatial memory strategy” (allocentric) vs “response strategy” (egocentric); generate a second set of data based on measurements of a second set of one or more parameters associated with egocentric navigation performed by the individual in response to the second task (paragraphs 0091, 0095-0096, 0129, and 0131-0135 disclose wherein the system took measurements from each of the task); analyze the first set of data and the second set of data (paragraphs 0091, 0095-0096, and 0129 disclose wherein the system analyzed data from each of the task); and generate an paragraphs 0091, 0095-0096, 0129, and 0131-0135 disclose wherein the system utilized a variety of tasks and analyzed the individual user’s performance to at least determine whether the user was a spatial learner versus a response learner and paragraph 0082 discloses wherein the system can determine or indicate the level of brain activity in particular regions of the brain while the user is performing tasks and paragraphs 0132-0143 additionally disclose wherein the system can determine or indicate improvements in spatial memory attributes after a series of tasks based on difference in task scores).
Yet Bohbot does not disclose:
apply a first predictive model to data indicative of the cognitive ability in the individual to classify the individual as to a level of expression of one or more of a cystatin, an alpha-synuclein, and a huntingtin protein.
However, in the same field of neurological assessment systems, Yang discloses:
apply a first predictive model to data indicative of the cognitive ability in the individual to classify the individual as to a level of expression of one or more of a cystatin, an alpha-synuclein, and a huntingtin protein (figure 4, paragraphs 0008, 0015-0016, and 0040 disclose wherein the system uses levels of alpha-synuclein to predict or determine the cognitive level or status of subject).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Bohbot to incorporate apply a first predictive model to data indicative of the cognitive ability in the individual to classify the 
Regarding claim 2, Bohbot and Yang disclose the apparatus of claim 1, and further disclose:
wherein the one or more processing units are further configured to generate a scoring output indicative of one or more of: (i) a likelihood of onset of a neurodegenerative condition of the individual based at least in part on the analysis of first set of data and the second set of data (paragraph 0097 discloses wherein the scores from the analysis of the task performance can be indicative of a greater risk of Mild Cognitive impairment, Alzheimer’s and/or dementia), or (ii) a stage of progression of the neurodegenerative condition, based at least in part on the analysis of the first set of data and the second set of data.
Regarding claim 3, Bohbot and Yang disclose the apparatus of claim 1, and further disclose:
wherein the one or more processing units are further configured to generate a scoring output indicative of a relative health or strength of the caudate nucleus region of the brain of the individual relative to the entorhinal cortex and hippocampal regions of the brain of the individual, based at least in part on the analysis of the first and second sets of data (paragraphs 0091, 0093-0097, and 0150 disclose wherein the analysis of the user over the multiple tasks associated with spatial and response learning includes analyzing the regions of activity in the entorhinal cortex, hippocampus and caudate nucleus including regression between the grey matter density in the hippocampus and caudate nucleus and the error made by the participants in the tasks).  

wherein the first task or the second task comprises one or more of a way-finding task, a path-plotting task, a seek task, a search and recovery task (paragraph 0091 discloses wherein the subjects had to retrieve four objects from a virtual platform environment), or a direction- giving task.
Regarding claim 11, Bohbot and Yang disclose the apparatus of claim 1, and further disclose:
wherein the first set or the second set of one or more parameters comprises at least one of a measure of a navigation speed relative to the environment, an orientation relative to the environment, a velocity relative to the environment, a choice of navigation strategy (paragraph 0091 discloses wherein the system uses the task to determine whether the user uses a spatial or response strategy to navigate the task or environment), a measure of a wait or delay period or a period of inaction during navigation, a time interval to complete a course (paragraph 0129 discloses wherein the system analyzes the time it takes to complete the task), or a degree of optimization of a navigation path through a course.
Regarding claim 12, Bohbot and Yang disclose the apparatus of claim 11, and further disclose:
wherein the first set of one or more parameters comprise at least one of a measure of the individual's judgment about relative spatial positions between two points as determined based on distances relative to other objects in the environment, a measure of the individual's ability to plot a novel course through a portion of the environment that was previously known to the individual (paragraph 0091 discloses wherein the subject first had to retrieve four objects from an environment or platform and then in a second task had to retrieve the object from the environment or platform and wherein this time the objects were placed in paths of the environment that were previously blocked and thus had to plot a new or novel course through portions of an environment that was previously known in order to seek and retrieve the objects), or a measure of the individual's ability to spatially transform three or more memorized positions in the environment arranged to cover two or more dimensions.
Regarding claim 13, Bohbot and Yang disclose the apparatus of claim 11, and further disclose:
wherein the second set of one or more parameters comprise at least one of a direction of the individual's movement relative to the environment (paragraph 0119 discloses wherein the subject reaches his/her target based on the use and direction relative to landmarks), a speed of the individual's movement relative to the environment, a measure of the individual's memory of landmarks (paragraph 0118 discloses wherein the tasks requires and is measured based on the subject’s ability to memorize objects or locations (landmarks)), a measure of the individual's memory of turn-by-turn directions, or a frequency or number of times of referral to an aerial or elevated view of a view.
Regarding claim 15, Bohbot discloses:
An apparatus for enhancing one or more cognitive skills in an individual (abstract and  paragraphs 0006-0007 disclose wherein the system improves the memory of an individual), said apparatus comprising: a user interface (user interface 150); a memory to store processor-executable instructions (Paragraph 0161 discloses wherein the system is implemented in a computer device with a CPU 4402, storage unit 4404, video display 4408 and RAM 4406 for running, storing and operating the system); and one or more processing units Paragraph 0161 discloses wherein the system is implemented in a computer device with a CPU 4402, storage unit 4404, video display 4408 and RAM 4406 for running, storing and operating the system including displaying the graphical user interface), wherein upon execution of the processor-executable instructions by the one or more processing units, the one or more processing units are configured to: iteratively perform, in a series of at least two iterations, rendering tasks that require an individual to navigate in an environment based on one or more views of at least a portion of the environment rendered at the user interface, in which the one or more views are updated as the individual navigates the environment (abstract, paragraphs 0007-0008, and 0077-0078 disclose wherein the system provides a series of training modules in which the user navigates through a virtual 3D environment and paragraphs 0073-0077 and 0082-0085 disclose wherein the training modules are selected and/or adapted for each individual based on the response or results from the user during the training modules); receiving navigation commands from the individual (paragraph 0077); controlling navigation in the environment based on the received navigation commands (paragraphs 0077-0078); measuring a first set of one or more parameters that provide information indicating the individual's allocentric navigation capabilities in performing the one or more tasks based on one or more first views of at least a portion of the environment, and generating a first set of data having information about the measurements of the first set of one or more parameters (abstract, paragraphs 0007-0008, and 0077-0078 disclose wherein the system provides a series of training modules in which the user navigates through a virtual 3D environment and paragraphs 0091, 0095-0096, 0129, and 0131-0135 discloses wherein the system utilized multiple virtual navigation tasks in which at least the first task utilizes object placement and environment to determine whether the user employ spatial strategies of navigation (allocentric navigation) versus a response strategy (egocentric navigation); see paragraph 0064 detailing “spatial memory strategy” (allocentric) vs “response strategy” (egocentric)); measuring a second set of one or more parameters that provide information indicating the individual's egocentric navigation capabilities in performing the tasks based on one or more second views of at least a portion of the environment, and generating a second set of data having information about the measurements of the second set of one or more parameters (abstract, paragraphs 0007-0008, and 0077-0078 disclose wherein the system provides a series of training modules in which the user navigates through a virtual 3D environment and paragraphs 0091, 0095-0096, 0129, and 0131-0135 discloses wherein the system utilized multiple virtual navigation tasks in which the second task utilizes object replacement in the same environment that has been altered in order to determine whether the user employ spatial strategies of navigation (allocentric navigation) versus a response strategy (egocentric navigation); see paragraph 0064 detailing “spatial memory strategy” (allocentric) vs “response strategy” (egocentric)); analyzing at least a portion of the first set of data and the second set of data (paragraphs 0091, 0095-0096, and 0129 disclose wherein the system analyzed data from each of the task); wherein a task rendered in a second iteration or a later iteration is determined based at least in part on the analysis of at least one of the first set of data and the second set of data associated with one or more parameters measured in one or more previous iterations (paragraphs 0091, 0095-0096, 0129, and 0131-0135 disclose wherein the system utilized a variety of tasks or training modules and analyzes the individual user’s performance over the variety of tasks and modules and paragraphs 0073-0077 and 0082-0085 disclose wherein subsequent training modules are selected and/or adapted for each individual based on the response or results from the user during previous training modules); and generating an indication of cognitive ability in the individual based on a difference in the individual's performance at the tasks derived from the analyses of the first sets of data and the second sets of data associated with the responses to the tasks in at least some of the iterations (paragraphs 0091, 0095-0096, 0129, and 0131-0135 disclose wherein the system utilized a variety of tasks and analyzed the individual user’s performance to at least determine whether the user was a spatial learner versus a response learner and paragraph 0082 discloses wherein the system can determine or indicate the level of brain activity in particular regions of the brain while the user is performing tasks and paragraphs 0132-0143 additionally disclose wherein the system can determine or indicate improvements in spatial memory attributes after a series of tasks based on difference in task scores).
Yet Bohbot does not disclose:
applying a first predictive model to data indicative of the cognitive ability in the individual to classify the individual as to a level of expression of one or more of a cystatin, an alpha-synuclein, and a huntingtin protein.
However, in the same field of neurological assessment systems, Yang discloses:
applying a first predictive model to data indicative of the cognitive ability in the individual to classify the individual as to a level of expression of one or more of a cystatin, an alpha-synuclein, and a huntingtin protein (figure 4, paragraphs 0008, 0015-0016, and 0040 disclose wherein the system uses levels of alpha-synuclein to predict or determine the cognitive level or status of subject).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Bohbot to incorporate applying a first 
Regarding claim 16, Bohbot and Yang disclose the apparatus of claim 15, and further disclose:
wherein the one or more processing units are further configured to adjust a difficulty level of the tasks rendered in one or more of the second iteration or the later iteration based at least in part on the analysis of one or both of the first sets of data or the second set of data (paragraphs 0082, 0085, and 0087 disclose wherein the difficulty of the tasks or training modules can be adjusted based on the measured results from the previous training program or tasks).
Regarding claim 17, Bohbot and Yang disclose the apparatus of claim 15, and further disclose:
wherein the one or more processing units are further configured to generate a scoring output indicative of one or more of: (i) a likelihood of onset of a neurodegenerative condition of the individual based at least in part on the analysis of first set of data and the second set of data (paragraph 0097 discloses wherein the scores from the analysis of the task performance can be indicative of a greater risk of Mild Cognitive impairment, Alzheimer’s and/or dementia), or (ii) a stage of progression of the neurodegenerative condition, based at least in part on the analysis of first set of data and the second set of data.
Regarding claim 18, Bohbot and Yang disclose the apparatus of claim 15, and further disclose:
paragraphs 0091, 0093-0097, and 0150 disclose wherein the analysis of the user over the multiple tasks associated with spatial and response learning includes analyzing the regions of activity in the entorhinal cortex, hippocampus and caudate nucleus including regression between the grey matter density in the hippocampus and caudate nucleus and the error made by the participants in the tasks).  
Regarding claim 26, Bohbot and Yang disclose the apparatus of claim 15, and further disclose:
wherein analyzing the first set of data comprises analyzing the first set of data to provide a measure of the individual's performance at allocentric navigation (paragraphs 0091, 0095-0096, 0129, and 0131-0135 discloses wherein the system utilizes multiple virtual navigation tasks in which one of the task utilizes object retrieval in an environment to analyze the user’s spatial strategies of navigation (allocentric navigation) including a Spatial Discrimination Learning Task; see paragraph 0064 detailing “spatial memory strategy” (allocentric) vs “response strategy” (egocentric)).
Regarding claim 27, Bohbot and Yang disclose the apparatus of claim 15, and further disclose:
wherein analyzing the second set of data comprises analyzing the second set of data to provide a measure of the individual's performance at egocentric navigation (paragraphs 0091, 0095-0096, 0129, and 0131-0135 discloses wherein the system utilized multiple virtual navigation tasks in which at least one of the task utilizes object retrieval in an altered environment to analyze a user’s response strategy (egocentric navigation); see paragraph 0064 detailing “spatial memory strategy” (allocentric) vs “response strategy” (egocentric).
Regarding claim 28, Bohbot and Yang disclose the apparatus of claim 15, and further disclose:
wherein the first task or the second task comprises one or more of a way-finding task, a path-plotting task, a seek task, a search and recovery task (paragraph 0091 discloses wherein the subjects had to retrieve four objects from a virtual platform environment), or a direction- giving task.
Regarding claim 29, Bohbot and Yang disclose the apparatus of claim 15, and further disclose:
wherein the first set or the second set of one or more parameters comprises at least one of a measure of a navigation speed relative to the environment, an orientation relative to the environment, a velocity relative to the environment, a choice of navigation strategy (paragraph 0091 discloses wherein the system uses the task to determine whether the user uses a spatial or response strategy to navigate the task or environment), a measure of a wait or delay period or a period of inaction during navigation, a time interval to complete a course (paragraph 0129 discloses wherein the system analyzes the time it takes to complete the task), or a degree of optimization of a navigation path through a course.
Regarding claim 30, Bohbot and Yang disclose the apparatus of claim 29, and further disclose:
wherein the first set of one or more parameters comprise at least one of a measure of the individual's judgment about relative spatial positions between two points as determined based on paragraph 0091 discloses wherein the subject first had to retrieve four objects from an environment or platform and then in a second task had to retrieve the object from the environment or platform and wherein this time the objects were placed in paths of the environment that were previously blocked and thus had to plot a new or novel course through portions of an environment that was previously known in order to seek and retrieve the objects), or a measure of the individual's ability to spatially transform three or more memorized positions in the environment arranged to cover two or more dimensions.
Regarding claim 31, Bohbot and Yang disclose the apparatus of claim 29, and further disclose:
wherein the second set of one or more parameters comprise at least one of a direction of the individual's movement relative to the environment (paragraph 0119 discloses wherein the subject reaches his/her target based on the use and direction relative to landmarks), a speed of the individual's movement relative to the environment, a measure of the individual's memory of landmarks (paragraph 0118 discloses wherein the tasks requires and is measured based on the subject’s ability to memorize objects or locations (landmarks)), a measure of the individual's memory of turn-by-turn directions, or a frequency or number of times of referral to an aerial or elevated view of a view.
Regarding claim 39, Bohbot and Yang disclose the apparatus of claim 15, and further disclose:
wherein the apparatus comprises one or more sensor components, and wherein the processing unit is configured to control the one or more sensor components to measure data paragraphs 0081-0082 discloses wherein the system uses sensors to provide feedback indicative of brain activity of the user).
Claims 6, 7, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bohbot in view of Yang, as applied to claims 1 and 15, and further in view of Ayton et al. (U.S. Pub. No. 2018/0284141) (previously cited).
Regarding claim 6, Bohbot in view of Yang discloses the apparatus of claim 1, yet Bohbot does not disclose:
wherein the first predictive model is further configured to classify the individual as to a level of expression of one or more of a beta amyloid or a tau protein.
However, in the same field of assessing cognitive impairment of a subject, Ayton discloses:
wherein the first predictive model is further configured to classify the individual as to a level of expression of one or more of a beta amyloid or a tau protein (paragraphs 0038, 0077-0081, 0106-0107 discloses wherein the system assesses cognitive impairment based on levels Tau or Amyloid beta).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the first predictive model is further configured to classify the individual as to a level of expression of one or more of a beta amyloid or a tau protein, as taught by Ayton, in order to accurately classify and predict cognitive impairment and deterioration including potential diagnosis of Alzheimer’s disease (paragraphs 0003-0005). 

wherein the first predictive model is trained using a plurality of training datasets, each training dataset corresponding to a previously classified individual of a plurality of individuals, and each training dataset comprising data representing the indication of the cognitive ability of the classified individual and data indicative of a diagnosis of a status or progression of a neurodegenerative condition in the classified individual (Bohbot in paragraphs 0095 and 0097 disclose wherein the scores from the analysis of the task performance can be used as a predictor or indicator for a greater risk of Mild Cognitive impairment, Alzheimer’s and/or dementia and paragraphs 0073-0077 and 0082-0085 disclose wherein the system includes various training modules and data about various users or participants and wherein the training modules are selected and/or adapted for each individual based on the individuals user profile and can be further adapted based on the response or results from memory tasks (cognitive ability) and physiological feedback including an MRI scan of a participant's brain structure, which provides information relating to the amount of grey matter in certain areas of the brain which is used to indicate specific neurodegenerative conditions (paragraph 0065)).
Regarding claim 21, Bohbot and Yang disclose the apparatus of claim 15, yet Bohbot does not disclose:
wherein the first predictive model is further configured to classify the individual as to a level of expression of one or more of a beta amyloid or a tau protein.
However, in the same field of assessing cognitive impairment of a subject, Ayton discloses:
paragraphs 0038, 0077-0081, 0106-0107 discloses wherein the system assesses cognitive impairment based on levels Tau or Amyloid beta).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the first predictive model is further configured to classify the individual as to a level of expression of one or more of a beta amyloid or a tau protein, as taught by Ayton, in order to accurately classify and predict cognitive impairment and deterioration including potential diagnosis of Alzheimer’s disease (paragraphs 0003-0005).
Regarding claim 22, Bohbot in view of Yang and Ayton discloses the apparatus of claim 15, the combination further discloses:
wherein the first predictive model is trained using a plurality of training datasets, each training dataset corresponding to a previously classified individual of a plurality of individuals, and each training dataset comprising data representing the indication of the cognitive ability of the classified individual and data indicative of a diagnosis of a status or progression of a neurodegenerative condition in the classified individual (Bohbot in paragraphs 0095 and 0097 disclose wherein the scores from the analysis of the task performance can be used as a predictor or indicator for a greater risk of Mild Cognitive impairment, Alzheimer’s and/or dementia and paragraphs 0073-0077 and 0082-0085 disclose wherein the system includes various training modules and data about various users or participants and wherein the training modules are selected and/or adapted for each individual based on the individuals user profile and can be further adapted based on the response or results from memory tasks (cognitive ability) and physiological feedback including an MRI scan of a participant's brain structure, which provides information relating to the amount of grey matter in certain areas of the brain which is used to indicate specific neurodegenerative conditions (paragraph 0065)).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Bohbot in view of Raber et al. (U.S. Pub. No. 2008/0280276) (previously cited).
Regarding claim 36, Bohbot in view of Yang discloses the apparatus of claim 15, and further discloses:
based at least in part on the analysis, generates an output to the user interface indicative of a change in the individual's cognitive ability (paragraph 0085 discloses wherein the control module customizes the outputted training modules based on measurement results indicating improvement in memory).
Yet Bohbot does not disclose:
wherein: prior to rendering the tasks at the user interface, the processing unit is configured to receive data indicative of one or more of an amount, concentration, or dose titration of a pharmaceutical agent, drug, or biologic being or to be administered to an individual.
However, in the same field of analyzing cognitive ability through analysis using virtual reality, Raber discloses:
 wherein: prior to rendering the tasks at the user interface, the processing unit is configured to receive data indicative of one or more of an amount, concentration, or dose titration of a pharmaceutical agent, drug, or biologic being or to be administered to an individual (paragraphs 0080-0081 disclose wherein the cognitive status assessment determines the therapeutic intervention including the therapeutic dose of the drug therapy and paragraph 0066 discloses wherein the test are repeatedly performed and analyzed so as to assess changes in cognitive status such that the system would receive therapeutic dose information prior to administration of a test or task).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein: prior to rendering the tasks at the user interface, the processing unit is configured to receive data indicative of one or more of an amount, concentration, or dose titration of a pharmaceutical agent, drug, or biologic being or to be administered to an individual, as taught by Raber, in order to assess cognitive changes related to the administration of drugs so as to determine drug dose efficacy. 
Response to Amendment
Applicant amended claims 1, 2, 6, 7, 15, 21, and 22 in the response filed 09/27/2021. 
Applicant canceled claims 25 and 41-47 in the response filed 09/27/2021.
Response to Arguments
The Applicant’s arguments with respect to claims 1-3, 6-7, 10-13, 15-18, 21-22, 26-31, 36, and 39 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  In particular, there are new grounds of prior art rejections that were necessitated by the claim amendments filed on 09/27/2021.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791